      CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                     District Court Case No. 17-CV-3058
     --against--                     (SRN)
LINDSEY MIDDLECAMP,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,        District Court Case No. 18-CV-466
                                     (SRN)
     --against--

GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--
                                     District Court Case No. 20-CV-01929
                                     (SRN)
JAMIE KREIL,


                   Defendant.


    SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF
      PLAINTIFF’S DECEMBER 4, 2020 MOTION TO VACATE
         CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 2 of 8




                                    INTRODUCTION

       Plaintiff Brock Fredin, proceeding pro se, hereby submits this Supplemental

Memorandum in Support of His December 4, 2020 Motion to Vacate the Court’s

November 23, 2020 Order as Unconstitutional and Void Pursuant to Rule 60(b):

                                       ARGUMENT

       1.     Plaintiff submits this Supplemental Memorandum as it is necessitated by the

Court’s Order of December 4, 2020 denying Plaintiff’s letter motion for reconsideration of

the Court’s November 23, 2020 Order and denying Plaintiff’s request for a stay of the

November 23, 2020 Order pending appeal.

       2.     The statements and holdings of the Court’s December 4, 2020 Order appear

to double-down on the abuse of power and clearly unconstitutional wielding of the Court’s

“inherent power to sanction” in its November 23, 2020 Order, which directed the removal

of Plaintiff’s websites and YouTube videos as well as enjoined him from making future

speech. Put simply, the Court’s statements in its December 4, 2020 Order justifying the

suppression and restraint of Plaintiff’s free speech only exacerbate the constitutional issues

raised in the November 23, 2020 Order.

       3.      First, the Court wielded its “inherent power to sanction” in a patently

unconstitutional manner. Prior to issuing a sanction under the Court’s inherent power, it

is required to afford Plaintiff a “fair notice and an opportunity for a hearing on the record."

Roadway Exp., Inc. v. Piper, 447 U.S. 752, 767 (1980). See also U.S. v. Blodgett, 412 F.

App'x 935 (9th Cir. 2011). The Court conducted no such hearing consequently denying

him due process.
        CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 3 of 8




       4.     Second, the failure to afford Plaintiff a hearing on the record with respect to

its sanction suppressing his free speech and awarding attorneys fees is of particular

constitutional consequence where the Court made actual findings of fact in its November

23, 2020. Specifically, the Court found that Plaintiff acted with the “intent.” The question

of intent is a question of law. In re Stratford of Texas, Inc., 635 F.2d 365 (5th Cir. 1981).

See also In re Stratton, 23 B.R. 284 (D.S.D. 1982)

       5.     The imposition of attorneys' fees against Rathbun must be reversed if only

because she never had an adequate opportunity for a hearing on the record. Roadway

Express, supra, 447 U.S. at 767, 100 S.Ct. at 2464. In re Ruben 825 F.2d 977 (6th

Cir. 1987). A contested hearing where Plaintiff could provide evidence and testimony was

therefore required before the Court could make a finding about his “intent” with respect to

the websites and YouTube videos. Accordingly, the Court’s finding with respect to

Plaintiff’s intent concerning the websites and YouTube videos lacks evidentiary support

and was rendered in such a fashion that it denied him due process (i.e., a meaningful

opportunity to be heard). The November 23, 2020 is unconstitutional and must be voided.

       6.     Third, the Court rendered a finding that Plaintiff posted the websites in order

to gain “favorable settlement terms or judicial decisions.” Fredin v. Kreil, Dock. No. 39

p. 16. This finding similarly lacks any evidentiary support and required a hearing on the

record before it could be rendered. CRST Expedited, Inc. v. Knight Transp., Inc., No. 17-

CV-24 CJW (N.D. Iowa Mar. 15, 2018) (requiring evidentiary support). "[f]or a sanction

to be validly imposed, the conduct in question must in fact be sanctionable under the



                                             2
         CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 4 of 8




authority relied upon." United States v. Stoneberger, 805 F.2d 1391, 1392 (9th Cir. 1986).

More importantly, it belies the facts of this case:

              a. There is no evidence in the record that Plaintiff posted the two (2)

                  YouTube videos about Magistrate Judge Hildy Bowbeer to obtain

                  favorable judicial decisions. Id. Indeed, when the videos were posted on

                  October 12, 2020, there were no motions, issues or matters pending

                  before her. Indeed, the only matters pending before the Court were

                  Defendant Kreil’s motion to dismiss and Defendant Middlecamp’s

                  motion for summary judgment both of which were being handled by

                  District Judge Susan Richard Nelson;

              b. There is no evidence in the record that Plaintiff posted the YouTube

                  videos and websites about Robins Kaplan LLP, Anne M. Lockner, L.

                  Haynes Hansen, Charlie C. Gokey or Ena Kovacevic to obtain a

                  favorable settlement. Id. Indeed, Plaintiff has never engaged in any

                  settlement negotiations or made any settlement overtures with

                  Defendant Kriel’s counsel in any form. In fact, Defendant Kriel and her

                  counsel concede this fact in their moving papers; and

              c. There is no evidence in the record that Plaintiff posted the YouTube

                  videos and websites about Kutock Rock LLP, K. Jon Breyer or Stephen

                  C. Likes to obtain a favorable settlement from Defendants Middlecamp,

                  Miller and Schaefer. Id.



                                              3
          CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 5 of 8




Put simply, there is no evidentiary basis to support the Court’s findings in issuing the order

requiring Plaintiff to remove his existing content and enjoining him from engaging in future

speech. The Court denied Plaintiff due process by failing to conduct a hearing prior to

issuing findings of fact in its November 23, 2020 supporting its injunction. it is clear that

a monetary sanction must meet the guidelines provided by constitutional due process.

Societé Internationale v. Rogers, 357 U.S. 197, 209, 78 S.Ct. 1087, 1094, 2 L.Ed.2d 1255

(1958).

       7.     The Court’s November 23, 2020 Order is plainly unconstitutional as it

infringes on Plaintiff’s First Amendment right to freedom of expression and his Fifth

Amendment right to due process. It must consequential be declare void and vacated.

Federal district courts should be very cautious in the use of any inherent power to sanction.

"Because of their very potency, inherent powers must be exercised with great restraint."

Chambers v. NASCO, 111 S.Ct. at 2132 (citation omitted). Any sanction under a court's

inherent power should be proportionate to the level of improper conduct. Id., 111 S.Ct.

at 2132-2133.

                                      CONCLUSION

       For the reasons set forth above, Plaintiff respectfully requests that the Court vacate

the November 23 Order as unconstitutional and consequently void pursuant to Fed. R. Civ.

P. 60(b)(4) and (6).



Date: December 10, 2020



                                              4
CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 6 of 8




                                       s/ Brock Fredin
                                       Brock Fredin
                                       (tel.) 612-424-5512
                                       brockfredinlegal@icloud.com
                                       Plaintiff, Pro Se




                             5
       CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE

      This brief complies with the page limitation established by Local Rule 7.1 in

that it does not exceed 12,000 words and contains 956 words. This brief also

complies with the typeface requirements of Local Rule 7.1, as it has been prepared

in Microsoft Word using a proportioned spaced typeface of 13-point Times New

Roman font.


Dated: December 10, 2020




                                                  s/ Brock Fredin
                                                  Brock Fredin
                                                  (tel.) 612-424-5512
                                                  brockfredinlegal@icloud.com
                                                  Plaintiff, Pro Se




                                        6
       CASE 0:17-cv-03058-SRN-HB Doc. 280 Filed 12/10/20 Page 8 of 8




                         CERTIFICATE OF SERVICE

      I hereby certify that on December 10, 2020, I electronically filed the foregoing

with the Clerk of the District of Minnesota by using the CM/ECF system. The

following participants in the case who are registered CM/ECF users will be served

by the appellate CM/ECF system:

K. Jon Breyer
Kutak Rock
60 S. 6th Street
Minneapolis, MN 55402
Jon.breyer@kutakrock.com
Attorney for Defendants’

Anne M. Lockner
Robins Kaplan, LLP
8000 Lasalle Ave
Minneapolis, MN 55402
Anne.lockner@robinskaplan.com
Attorney for Defendant Kreil

Dated: December 10, 2020




                                                    s/ Brock Fredin
                                                    Brock Fredin
                                                    (tel.) 612-424-5512
                                                    brockfredinlegal@icloud.com
                                                    Plaintiff, Pro Se


                                          7
